July 02, 2010

Mr. Thomas R. Phillips
Baker Botts L.L.P.
98 San Jacinto Center, Suite 1500
Austin, TX 78701

Mr. Michael Philip Aigen
Lackey  Hershman, L.L.P.
3102 Oak Lawn Avenue,  Suite 777
Dallas, TX 75219-4241
Ms. Kennon Lathem Peterson
Baker Botts, LLP
98 San Jacinto Blvd., Suite 1500
Austin, TX 78701

RE:   Case Number:  06-0975
      Court of Appeals Number:  05-05-00092-CV
      Trial Court Number:  02-1499-E & 03-01019-E

Style:      GRANT THORNTON LLP
      v.
      PROSPECT HIGH INCOME FUND, ML CBO IV (CAYMAN), LTD., PAMCO CAYMAN,
      LTD., AND PAM CAPITAL FUNDING, L.P.

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@courts.state.tx.us   or   call   (512)463-1312   ext.   41367.
(Justice Guzman and Justice Lehrmann not sitting)


                                       Sincerely,
                                       [pic]
                                       Blake A. Hawthorne, Clerk
                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Lisa Matz        |
|   |Mr. Jim Hamlin       |
|   |Mr. Douglas W.       |
|   |Alexander            |
|   |Mr. E. Lee Parsley   |
|   |Ms. Kelly M. Hnatt   |